DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JACOB WILLIAMS,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-3293

                              [April 20, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Kirk C. Volker, Judge;
L.T. Case No. 50-2012-CF-000687-AXXX-MB.

   Jacob Williams, Miami, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. See Chapa v. State, 159 So. 3d 361 (Fla. 4th DCA 2015).

DAMOORGIAN, LEVINE and KUNTZ, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.